Case: 21-1030   Document: 70     Page: 1   Filed: 07/25/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  AMERICAN NATIONAL MANUFACTURING INC.,
                 Appellant

                            v.

   SLEEP NUMBER CORPORATION, FKA SELECT
           COMFORT CORPORATION,
               Cross-Appellant

  KATHERINE K. VIDAL, UNDER SECRETARY OF
  COMMERCE FOR INTELLECTUAL PROPERTY
    AND DIRECTOR OF THE UNITED STATES
      PATENT AND TRADEMARK OFFICE,
                  Intervenor
            ______________________

                  2021-1030, 2021-1032
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 00514.
                  ______________________

                 Decided: July 25, 2022
                 ______________________

    KYLE L. ELLIOTT, Spencer Fane, LLP, Kansas City,
 MO, argued for appellant. Also represented by BRIAN T.
 BEAR, KEVIN S. TUTTLE; ANDREW W. LESTER, Oklahoma
Case: 21-1030     Document: 70      Page: 2   Filed: 07/25/2022




 2           AMERICAN NATIONAL   v. SLEEP NUMBER CORPORATION



 City, OK.

     RUFFIN B. CORDELL, Fish & Richardson PC, Washing-
 ton, DC, argued for cross-appellant. Also represented by
 ROBERT COURTNEY, MATHIAS WETZSTEIN SAMUEL, Minne-
 apolis, MN; ANDREW S. HANSEN, ELIZABETH A. PATTON,
 LUKAS D. TOFT, Fox Rothschild LLP, Minneapolis, MN;
 STEVEN A. MOORE, Moore IP Law PC, San Diego, CA; KECIA
 JANNELL REYNOLDS, Paul Hastings LLP, Washington, DC.

     PETER JOHN SAWERT, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, for
 intervenor. Also represented by THOMAS W. KRAUSE,
 WILLIAM LAMARCA, FARHEENA YASMEEN RASHEED.
                 ______________________

  Before STOLL, SCHALL, and CUNNINGHAM, Circuit Judges.
 CUNNINGHAM, Circuit Judge.
                     I. BOARD DECISION
      The Patent Trial and Appeal Board issued a final writ-
 ten decision in an inter partes review determining that
 American National Manufacturing, Inc. (“ANM”) failed to
 demonstrate that claims 2, 4, 6, 12, 20, 22, and 24 of U.S.
 Patent No. 5,904,172 (“the ’172 patent”) are unpatentable
 but succeeded in demonstrating that claim 16 is unpatent-
 able as anticipated under 35 U.S.C. § 102(b). Am. Nat’l
 Mfg., Inc. v. Sleep No. Corp., No. IPR2019-00514, 2020 WL
 4492370 (P.T.A.B. Aug. 4, 2020) (“Final Written Decision”).
 ANM appealed and the patent owner, Sleep Number Cor-
 poration (“SNC”), cross-appealed. We have jurisdiction un-
 der 28 U.S.C. § 1295(a)(4)(A). For the reasons below, we
 affirm.
                       II. DISCUSSION
   After careful consideration, we are unpersuaded by
 ANM’s claim construction arguments. The Board did not
Case: 21-1030     Document: 70     Page: 3    Filed: 07/25/2022




 AMERICAN NATIONAL   v. SLEEP NUMBER CORPORATION             3



 err by construing “substantially fluidly sealed” to mean
 “largely but not wholly sealed.” Final Written Decision,
 2020 WL 4492370, at *12. We agree with the Board that
 the constructions proposed by the parties introduced limi-
 tations—“deliver[ing] compressed air when operating” and
 “allow[ing] for monitoring the pressure in the bladder via
 the pressure in the enclosure,” respectively—that are un-
 supported by the intrinsic record. Id. at *11; see J.A. 64, 72
 (’172 patent Abstract, col. 2 ll. 64–66). We also reject
 ANM’s argument that the Board’s construction of “guides”
 as “structures that position a component, prior to fas-
 tening, by directing the component into place,” (Final Writ-
 ten Decision, 2020 WL 4492370, at *13), and “stops” as
 “structures that position a component, prior to fastening,
 by arresting travel into the enclosure,” (id.), improperly in-
 troduced a temporal limitation or enforced an “order of
 steps.” Appellant’s Br. 3, 65–67. The Board’s construction
 appropriately distinguishes “guides and stops” from com-
 ponents used for fastening, which is consistent with the
 specification and the patentee’s representations to the Pa-
 tent Office during reexamination. J.A. 74 (’172 patent
 col. 6 ll. 39–45), 264–65.
      Further, the Board’s patentability determinations are
 supported by substantial evidence, and we reject ANM and
 SNC’s arguments to the contrary. See Appellant’s Br.
 48–56, 69–73; Cross-Appellant’s Br. 62–65. ANM argues
 the Board erred by concluding Shafer’s 1 “air distribution
 unit” is not “substantially fluidly sealed” because the ’172
 patent discusses using the same kind of “unsealed” pump
 as in Shafer. Appellant’s Br. 48, 52. Even accepting that
 the ’172 patent can use the same pump, it also teaches the
 use of a “substantially fluidly sealed” air chamber, (col. 2
 ll. 64–66), and changes to the valves and ports depending



     1 “Shafer” refers to International PCT Application
 No. WO 96/13947.
Case: 21-1030    Document: 70      Page: 4    Filed: 07/25/2022




 4         AMERICAN NATIONAL   v. SLEEP NUMBER CORPORATION



 on whether the pump is or is not sealed, (col. 4 ll. 45–50,
 col. 7 ll. 32–62). J.A. 72–73, 75. ANM’s arguments focus
 on the ’172 patent and do not adequately explain what seal-
 ing exists within Shafer to challenge the Board’s finding
 that “Shafer is silent as to any seal of housing 300 of air
 distribution unit 206.” Appellant’s Br. 48–56; Final Writ-
 ten Decision, 2020 WL 4492370, at *15. Thus, ANM does
 not adequately explain how the Board’s conclusions as to
 Shafer are not supported by substantial evidence. As to
 Vrzalik, 2 ANM argues “supports 142” and the “interior sur-
 face” of the air box act as “guides and stops,” respectively.
 Appellant’s Br. 72. After reviewing Vrzalik’s limited dis-
 cussion of “supports 142”—J.A. 1204–05 (Vrzalik col. 8
 ll. 33–38, col. 10 ll. 9–15)—a reasonable fact finder could
 have arrived at the Board’s conclusion that Vrzalik fails to
 meet this limitation. See In re Gartside, 203 F.3d 1305,
 1312 (Fed. Cir. 2000); Final Written Decision, 2020 WL
 4492370, at *18 (“Vrzalik is silent regarding supports 142
 and the interior of the air box 124 positioning motor 138
 and plug 140, respectively.”). Similarly, we reject SNC’s
 argument that Vrzalik fails to disclose a “substantially flu-
 idly sealed air chamber,” (Cross-Appellant’s Br. 62–65), be-
 cause Vrzalik teaches its air box is “airtight.” J.A. 1204
 (Vrzalik col. 8 ll. 12–14); see Final Written Decision, 2020
 WL 4492370, at *16–17.
     Finally, we decline to reach SNC’s argument that the
 Board erred in construing “pressure monitor means . . . for
 monitoring” in claims 12 and 16. Cross-Appellant’s
 Br. 65–66. SNC concedes it “did not argue below for pa-
 tentability of claim 16” based on its own construction and
 that it is the “prevailing party” for claim 12. Id. at 66.
 Thus, review of this issue is not proper on appeal. See
 SkyHawke Techs., LLC v. Deca Int’l Corp., 828 F.3d 1373,
 1375–76 (Fed. Cir. 2016) (employing prudential rule



     2   “Vrzalik” refers to U.S. Patent No. 5,044,029.
Case: 21-1030    Document: 70       Page: 5   Filed: 07/25/2022




 AMERICAN NATIONAL   v. SLEEP NUMBER CORPORATION            5



 declining review for “prevailing party in a lower tribunal”
 despite concern district court would “rely on the Board’s
 claim construction”). The preclusive effect, if any, of the
 Board’s construction would need to be decided in a subse-
 quent action. In re Katz Interactive Call Processing Pat.
 Litig., 639 F.3d 1303, 1310 n.5 (Fed. Cir. 2011) (“[T]he pre-
 cise effect of the judgments in this case will necessarily
 have to be decided in any such later actions that may be
 brought.”); see also Apple Inc. v. Voip-Pal.com, Inc., 976
 F.3d 1316, 1322 (Fed. Cir. 2020).
     We have considered the parties’ other arguments and
 find them unpersuasive. For the above reasons, we affirm.
                        AFFIRMED
                            COSTS

 Each side to bear its own costs.